Citation Nr: 1622982	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  13-21 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill (MGIB)), beyond May 30, 2009.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to May 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2013; a statement of the case was issued in June 2013; and a substantive appeal was received in August 2013.   

The Veteran presented testimony at a Board hearing in August 2015.  A transcript of the hearing is associated with the Veteran's claims folder (VBMS, 8/27/15). 

The Board notes that this claim was denied by way of an April 2013 decision; and that the findings herein are specific to that claim.  However, the Board notes that the Veteran also filed a claim for education benefits in July 1999, for education received at the Conservatory of Recording Arts & Sciences.  It does not appear that this claim was ever adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's active service ended on May 29, 1999.
 
 2.  The Veteran's delimiting period for the use of Chapter 30 educational assistance benefits ended on May 30, 2009.
 
 3.  The Veteran's request for additional MGIB education benefits, and which the RO also interpreted as a request for an extension of his delimiting date, was received on March 28, 2013.
 
 4.  The Veteran was not prevented from beginning or continuing a program of education due to his own physical or mental disabilities during the original eligibility period.


CONCLUSION OF LAW

The criteria for an extension of the MGIB delimiting date beyond May 30, 2009 are not met.  38 U.S.C.A. § 3031 (West 2014); 38 C.F.R. §§ 21.1033, 21.7050, 21.7051 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating claims for VA education benefits are set forth by regulation and statute.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 21.1031, 21.1032, 21.7030 (2015).

The Board acknowledges that the RO did not send the Veteran a separate letter detailing the information necessary for establishing entitlement to MGIB education benefits.  That said, there are certain instances where generalized notice requirements do not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384   (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case.  Based on application of law to undisputed facts discussed below, the RO determined that the Veteran's basic period of eligibility for MGIB education benefits had expired.  The Board agrees; this is discussed in greater detail below.  No notice is required under the duty to notify when a benefit cannot be awarded based on undisputed facts.  38 C.F.R. §§ 21.1031(b)(1). 

The above notwithstanding, the Board has reviewed the case for purposes of ascertaining whether the Veteran has had a fair opportunity to present arguments and evidence in support of his claim.  The Veteran was provided detailed notification on where he could go with questions about his benefits and substantiating his claim as part of the April 2013 determination letter.  The June 2013 statement of the case included all relevant regulations and explained what circumstances would be required to extend the delimiting date.  The Veteran was afforded an opportunity to respond, which he did in the August 2013 VA Form 9.  The Veteran was subsequently able to testify at a Board hearing in August 2015.  In short, the Board concludes that an opportunity for fair development of the appeal has been provided in this case.  

Delimiting Date Extension for MGIB Education Benefits

The Veteran seeks to extend the period in which he is eligible to use MGIB education benefits beyond May 30, 2009.  

Generally, a Veteran who is eligible under the MGIB education benefits is entitled to 36 months of educational assistance, which must be used within 10 years of discharge from active duty.  38 U.S.C.A. § 3031; 38 C.F.R. § 21.7050(a).

The Veteran separated from his only period of active military service on May 29, 1999.  The Veteran does not contend, nor is there evidence to indicate, that he had any active duty service after May 1999.

The RO indicated in the June 2013 statement of the case that any period of forcible detainment by a foreign government or power as a prisoner of war would not be included in the calculation of the ten year eligibility period.  See 38 C.F.R. § 21.7050(g).  The Veteran has made no allegation regarding being a prisoner of war after his last discharge or release from active duty.  This provision is inapplicable here.

The ending dates of eligibility may also be tolled based on certain National Guard service, multiple service periods as enlisted or warrant officer service and service as a commissioned officer, an additional period of active duty, meeting an initial high school education requirement, or correction of military records.  See 38 C.F.R. § 21.7050(c)-(f).  The Veteran had only the one period of service and his military records have not been corrected.  These provisions tolling the ending date of eligibility are not for application.

Applying the delimiting date rule of ten years from discharge, a delimiting date of May 30, 2009, is appropriate in this case.  See 38 C.F.R. § 21.7050(a).  In order for the Veteran to receive MGIB education benefits, an extension of his delimiting date is necessary.

VA shall grant an extension of the applicable delimiting period provided that a Veteran applies for an extension within a specified time period, and he was prevented from initiating or completing the chosen program during the original period due to physical or mental disability that did not result from a Veteran's willful misconduct.  38 C.F.R. § 21.7051(a)(2).  Medical evidence must clearly establish that such a program of education was medically infeasible. Id.  

The Veteran does not contend and the evidence of record does not otherwise demonstrate that he was unable to start or complete any chosen education program prior to May 30, 2009 due to physical or mental disability.  To the contrary, and as noted in the introduction, the Veteran completed an internship for the Master Recording Program at the Conservatory of Recording Arts and Sciences; and that he had 280 certified hours between October 1999 and December 1999.  

The Veteran contends, in a March 2013 correspondence, that since being discharged from service, he has been working full time and raising four children.  He realized that he needed to continue his education in order to better support his family.  Consequently, he began taking classes in the fall of 2010 at DeVry University.  At his Board hearing, he testified that when he got out of service, his mother was a single mom and his younger brother was "a lot of trouble."  Consequently, he immediately started working, taking care of the family, and helping out all that he could.  He then started his own family and has been working hard to take care of them (Hearing Transcript, pgs. 3-4).  He stated that he began doing some research into the GI Bill in the spring semester of 2010 and that he applied for benefits in approximately 2011.   

The Board finds that none of the various circumstances for extending the delimiting date in this case are applicable.  As noted above, the Veteran was not prevented from beginning or continuing a program of education due to his own physical or mental disabilities or due to forcible detainment by a foreign government or power as a prisoner of war.  

The Board notes that the Veteran's need to get a job and take care of his family are insufficient reasons for extending the delimiting date.  The Board is sympathetic to the Veteran's position.  However, it is well established that the Board has no authority to disregard the specific requirements enacted by Congress, and "neither VA nor the Court can extend [Chapter 30] benefits out of sympathy for a particular Veteran."  See, e.g., Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (quoting Kelly v. Derwinski, 3 Vet. App. 171, 172   (1992)).

In sum, the Board has found that the Veteran's MGIB delimiting date is May 30, 2009.  The Veteran filed his current claim for MGIB education benefits on March 28, 2013.  The Veteran does not contend and the evidence of record does not otherwise demonstrate that he was unable to start or complete any chosen education program prior to May 30, 2009 due to physical or mental disability.  The Board concludes that an extension of the Veteran's delimiting date for MGIB education benefits beyond February 1, 2010 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).


ORDER

Entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (MGIB), beyond May 30, 2009, is denied.


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


